Citation Nr: 0305118	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-45 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed major 
depression with psychotic features.  

2.  Entitlement to service connection for a claimed bilateral 
foot disorder, to include hallux valgus and callosities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the RO.  

In January 2000, the veteran appears to have submitted a 
claim for an increased rating in the service-connected 
residuals of hepatitis B disorder.  This matter is not ripe 
for appellate review, and is referred to the RO for the 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or until many years 
thereafter.  

2.  The veteran's currently demonstrated major depression is 
not shown to have been due to any event during service.  

3.  The veteran did not manifest a left hallux valgus 
deformity in service or for many years thereafter.  

4.  The veteran currently is not shown to have a right hallux 
valgus deformity, but is service connected for the 
postoperative residuals of a right bunionectomy.  

5.  The preexisting bilateral foot callosities are shown as 
likely as not to have undergone an increase in severity 
beyond natural progress during the veteran's service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by major depression 
is not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The veteran's disability manifested by a left hallux 
valgus is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

3.  The veteran is not shown to have a disability manifested 
by a right hallux valgus due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

4.  The veteran's preexisting bilateral foot callosities were 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Major depression with psychotic features

The veteran served on active duty from August 1974 to 
February 1976.  

The veteran's service medical records reveal that he was seen 
in the emergency room with what was assessed as an emotional 
problem, in a record dated only October 12th.  A January 1975 
consultation record from the psychiatry clinic reveals that 
the veteran was having difficulty adjusting to the military.  
His psychological testing suggested inadequate personality 
disorder, and mental status evaluation revealed no evidence 
of psychosis, neurosis or organic brain disease.  The 
impression included that of borderline personality disorder.  

An additional record, dated April 1975, reveals that the 
veteran had taken an unknown quantity of Actifed medication 
after an incident with his duty NCO and was brought to the ER 
in an unresponsive state.  When the examiner attempted to 
perform nasogastric suctioning, the veteran "dramatically 
awoke and became combative."  The examiner found that the 
veteran was acting out behaviorally because he was unable to 
cope with the military structure.  The impression was that of 
inadequate personality disorder, severe.  

An October 1975 record shows that the veteran was awaiting 
discharge, was happy with the present situation, and denied 
any thoughts of suicide.  His exit examination report shows 
that his psychiatric and neurologic systems were clinically 
evaluated as being normal.  

Subsequent to service, the veteran was afforded VA 
examinations in April 1994, April 1995, August 1997, October 
2001, and April 2002.  The record also includes treatment 
reports from a VA mental hygiene clinic, and VA 
hospitalizations.  

These records show that the veteran was variously assessed 
with paranoid schizophrenia, major depression, substance 
abuse, major depression with psychotic features, antisocial 
personality disorder and PTSD.  

Specifically, in April 1995, the veteran was diagnosed with 
depressive disorder, not otherwise specified.  That VA 
examiner noted that, although there might be psychotic 
features associated with the depression he did not believe 
that the veteran manifested PTSD, because he did not believe 
that the veteran was exposed to life-threatening stressors, 
but rather, had difficulty accepting orders from superiors.  

The August 1997 VA examiner diagnosed major depression, with 
psychotic features; and an anti-social personality disorder.  
The examiner also concluded that the psychotic disorder was 
not related to the personality disorder diagnosed in service.  

In October 2001, the veteran was assessed with PTSD.  
However, this assessment was expressly considered and 
rejected by a board of two VA examiners in April 2002, after 
a more complete examination of both the veteran and the 
record.  

Those examiners again diagnosed major depression with 
psychotic features.  They noted that, although the veteran 
had serious difficulties while on active duty, a unique 
traumatic event could not be elicited.  The examiners noted 
the veteran's feelings of harassment, but also noted that 
there were no unique stressors or life-threatening situation 
as a result of this.  

Further, the examiners noted that the veteran was not treated 
for an active psychotic disorder or major depressive disorder 
in service, or within one year from discharge, but that the 
record instead first showed treatment 10 years later.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  

After a careful review of the evidence of record, the Board 
concludes that the veteran is not shown currently to have an 
innocently acquired psychiatric disorder due to disease or 
injury that was incurred in or was aggravated by his active 
service.  

Although the veteran attributes his current disorder to 
service, the Board must point out that he, as a layperson, is 
not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Additionally, although the veteran was assessed with a 
personality disorder in service, personality disorders are 
considered congenital or development defects and not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§3.303(c), 4.9, 4.127 (2001); see also Wilkins v. Brown, 8 
Vet. App. 555, 556 (1996).  

The Board finds the April 2002 opinion of the board of two VA 
examiners to be quite persuasive, particularly in light of 
the fact that those examiners are the only medical 
professionals who reviewed the veteran's entire medical 
record in order to offer an opinion.  

Further, the opinion was thorough, well reasoned and 
comprehensive in its scope.  It was supported by citation to 
the evidence of record, including the veteran's service 
medical records.  Additionally, the two examiners concurred 
in the opinion.  For all of these reasons, the Board 
determines that this opinion is probative as to the issue at 
hand.  

Although the October 2001 VA report shows that PTSD was 
assessed, this determination was directly considered and 
expressly rejected by the two VA examiners in April 2002, 
after a more complete review of both the veteran and the 
evidence.  

The preponderance of the evidence also serves to establish 
the currently diagnosed major depression with psychotic 
features was not clinically present in service or for many 
years thereafter.  

Therefore, the Board concludes that the weight of the 
probative evidence is against that the veteran's claim.  
Hence, service connection for major depression with psychotic 
features is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  


II.  Entitlement to service connection for a claimed 
bilateral foot disorder, 
to include hallux valgus and callosities.  

The veteran contends that he has current hallux valgus and 
callus deformities that were either incurred in or aggravated 
by his active service.  

A careful review of the record shows that the veteran's feet 
were clinically evaluated as being normal on his entrance 
examination, dated in July 1974.  The veteran's service 
medical records reveal that the veteran was treated for 
calluses and painful feet frequently.  

Significantly, an entry dated March in 1975 reflects that a 
bunionectomy and resection of the proximal phalanx of the 
right little toe was performed.  The veteran reported that, 
although he had bilateral painful feet for years, the pain 
increased in recent months.  Objectively, the right foot had 
a bunion deformity without hallux valgus.  

An undated "foot pre-op conference" record shows that the 
veteran had a two to three year history of painful 
callosities of both feet, right greater than left, which had 
become worse in the last year or so.  The x-ray examination 
reported showed unequal metatarsal lengths.  The left foot 
had calluses under the first, third, and fifth metatarsal 
heads, and the right foot had calluses under the fourth and 
first metatarsal heads.  

A June 1975 service clinical record shows that the veteran 
was diagnosed with plantar callosities of the right foot.  
The examiner noted that the veteran had a several year 
history of having painful callosities on both feet, more 
severe on the right than left, which made him limp and unable 
to walk for more than 20 minutes.  

The examiner objectively found callosities beneath the 1st 
and 3rd metatarsal heads and that x-ray examination revealed 
a short 5th metatarsal and an adducted metatarsal alignment.  

Although the veteran was originally admitted for additional 
procedures, it was felt on pre-op review that further 
conservative measures were indicated.  The veteran was 
discharged to duty.  The examiner specifically found that the 
veteran's condition had existed prior to entry and was not 
incurred in the line of duty.  

On his exit examination, dated November 1975, the veteran's 
feet were clinically evaluated as normal.  

The evidence subsequent to service includes VA examination 
reports and treatment records.  

The April 1995 VA examination reveals that the veteran was 
diagnosed with a bilateral hallux valgus deformity, status 
post surgical repair on the right.  

The July 1997 VA examination shows that there were 
callosities involving both feet, a left foot bunion with no 
significant malalignment, and a residual scar from a right 
foot bunionectomy.  

The July 1997 VA examiner opined that, because the veteran 
reported not having callosities prior to entry into service 
and the intake physical did not show such defects, that the 
callosities appeared to be related to service, as there was 
frequent mention of them during the veteran's active service.  

In September 1998, the VA examiner found profound osteopenia, 
post-surgical changes of the right fifth toe and a moderate 
hallux valgus deformity of the left foot.  Additionally, the 
RO requested an opinion from the examiner as to the 
relationship between the veteran's service and the 
callosities.  

The September 1998 VA examiner cited to service medical 
records dated in March, June and July 1975; and explained 
that these records led him to the "inevitable conclusion" 
that the opinion expressed in the July 1997 VA report was in 
error.  

An October 2001 VA examination report shows diagnoses of (1) 
status post bunion repair on the right, as well as the status 
post partial resection of the right fifth toe, (2) a mild 
bunion on the left foot, and (3) calluses of the feet.  The 
examiner concluded that, because the veteran had been out of 
service for 25 years, his current calluses were not related 
to those that he had in service.

The radiographic examinations were also conducted in October 
2001.  That report reveals an impression of profound 
osteopenia, and post surgical changes of the right fifth toe, 
as well as moderate hallux valgus deformity of the left foot.  

Additionally, the veteran related that his painful calluses 
were regularly treated by either his wife or VA.  This 
information is corroborated by the VA examination reports, 
some of which note that his calluses were recently shaved.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  

Aggravation is determined by a comparison of the 
manifestations of the disorder prior to, during, and 
subsequent to service.  For aggravation by service to be 
found, there must be worsening of the underlying condition 
during service, not merely service episodes of intermittent 
flare-ups of symptoms of the pre-service condition. Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); see also 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Where the preservice disability underwent such a permanent 
increase in severity during service, clear and unmistakable 
(obvious and manifest) evidence is required to rebut the 
presumption of aggravation.  

Typically in these cases, a veteran's entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

As noted hereinabove, a review of the veteran's service 
medical records shows that he was treated for bilateral 
plantar callosities during service.  Additionally, a right 
bunionectomy was performed and resection of the proximal 
phalanx of the right little toe was performed.  The veteran 
has already been granted service connection for this right 
foot disability.  

The current medical evidence shows current hallux valgus or 
bunion deformity of the left foot, but no current residuals 
on the right, apart from the already service-connected right 
foot scar residuals due to the bunionectomy performed in 
service.  

On review of the record, the Board finds that the veteran did 
not manifest a left foot hallux valgus or bunion deformity in 
service or for many years thereafter.  No competent has been 
submitted to show that any such left changes are due to 
service.  Thus, given the current evidentiary record, service 
connection for a right or left hallux valgus is not 
warranted.  

However, the service medical do show that the veteran also 
had a history of having symptomatic callosities of both feet 
prior to and during service.   Based on a review of the 
medical records from service, the Board finds that there is 
probative evidence showing that the preexisting callosities 
as likely as not did undergo an increase in severity beyond 
natural progress during service.  

According, based on its review of the entire record, the 
Board finds that the evidence is in relative equipoise in 
this case in showing that the veteran's bilateral callosities 
were aggravated by service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board finds that service 
connection for callosities of the left and right foot is 
warranted.  




III.  VCAA

There have been significant changes in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The regulations 
implementing VCAA are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  

After a review of the record, the Board determines that VA's 
duties under the VCAA have been fulfilled, and in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The statement of the 
case and subsequent supplemental statements of the case 
informed the veteran of the information and evidence that was 
needed, medical and otherwise.  

In particular, in September 2001, the RO sent the veteran a 
specific VCAA notice letter, notifying him of the new law, 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence, what the evidence must show to 
establish entitlement, what information and evidence was 
still needed from the veteran, what VA had already done to 
assist him, what he could do, when and where to send any 
information or evidence, and where to call with any 
questions.  

The Board determines that the discussions of the information 
or evidence needed, evidence already obtained by VA, and 
actions the veteran had to take that were communicated to him 
in the rating decision, Statement of the Case, Supplemental 
Statements of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and concludes that they complied with 
VA's notification requirements.  VA has met its duty to 
inform the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  He has, in fact, 
repeatedly informed VA that he has no further evidence to 
submit, other than the evidence from the VA medical facility, 
which is of record.  The RO has requested all relevant 
(treatment) records identified by the veteran, and the 
veteran was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board determines that VA has done everything 
reasonably possible to assist the veteran, and concludes that 
the duty to assist has been met.  

Thus, the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384.  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Thus, VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  



ORDER

Service connection for major depression with psychotic 
features is denied.  

Service connection for hallux valgus deformity is denied.  

Service connection for callosities of the feet is granted.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

